Citation Nr: 1115510	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran (Appellant) represented by:  Michael A. Viterna, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to October 1990.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO denied the Veteran's claim of entitlement to TDIU. The Veteran appealed the RO's November 2002 rating action to the Board.  Jurisdiction of the claims files currently resides with the Louisville, Kentucky RO. 

In a May 2008 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's May 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, and pursuant to a Joint Motion for Remand submitted by the parties, the Court vacated the May 2008 Board decision and remanded the case to the Board for additional reasons and bases.  

In March 2010, the Board remanded the claim to the RO for an additional examination and medical opinion.  VA examinations were performed in May, June and October 2010.  Copies of the examination reports are contained in the claims files.  The case has returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional development is necessary. Although the RO/AMC caused VA medical providers to conduct appropriate examinations, a May 2010 VA vision examination report is unclear in its findings.  

Responding to the inquiry "whether [the Veteran] was unable to secure or maintain substantial gainful employment due to [the] service(-)connected eye condition," the examiner responded "[a]ccording to [the Veteran] he cannot function at his job and relates this to his eye condition."

Stated alternatively, the May 2010 VA eye examiner did not provide the requested opinion, but merely reiterated the Veteran's contention that he was unable to work due to his service-connected status post shrapnel removal of the right eye.  (See May 2010 VA eye examination report, signed by the VA physician in October 2010).  

The examiner did not provide any clinical findings, nor any other information, which VA adjudicators can evaluate in this claim.  Thus, the Board finds that the above-cited development is necessary in accordance with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The clinical findings noted in the May 2010 VA eye examination are insufficient to properly evaluate the Veteran's service-connected status post shrapnel removal of the right eye under the appropriate rating criteria.  See 38 C.F.R. § 4.78, Diagnostic Code 6009 (2010).  The Court has held that a claim for TDIU is part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the ruling that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  Thus, the Veteran's claim for an increased rating for his service-connected status-post shrapnel removal of the right eye is part and parcel of the claim of entitlement to TDIU. 

The Veteran's service-connected status-post shrapnel removal of the right eye is rated as noncompensably disabling pursuant to Diagnostic Code 6009, the code that is used to rated an unhealed eye injury.  See 38 C.F.R. § 4.78, Diagnostic Code 6009 (2010).  The disability is to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  Id.  The above-cited May 2010 VA eye examination report is inadequate to rate the Veteran's service-connected right eye disorder because it does not contain clinical findings of visual impairment as required by the above-cited rating criteria.  Id.  In addition, visual fields [of both eyes] are to be measured using the Goldman Perimeter Chart (GPC), which must be associated with the claims file.  See 38 C.F.R. § 4.77 (a)(2010).  The May 2010 VA eye examination report does not contain a GPC for either eye, as required by the rating criteria.  Id.  Thus, the Board finds that the Veteran must be scheduled for an additional VA eye examination to obtain clinical findings that are commensurate with the above-cited rating criteria and are necessary in order to evaluate the service-connected service-connected status post shrapnel removal of the right eye.

The Veteran's employment history and current employment status are unclear from a review of the claims files.  On his August 2002 claim for TDIU benefits, the Veteran reported that he had last worked in April 2002 as a construction supervisor with the United States Postal Service.  Yet, VA treatment reports, dated in January 2009 and March 2010, show that the Veteran had accepted a job teaching leadership.  He stated that his new job required him to travel abroad and that he was slated to receive an annual salary of $90,000.  A May 2010 VA eye examination report reflects that the Veteran had been employed for less than one year in a supervisory position.  A September 2010 VA treatment report shows that the Veteran was planning to retire later that month.  

In light of the Veteran's unclear work history and current employability status, he should be requested to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2002.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Ask the Veteran to provide to provide a complete employment history, to include a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which addresses his employment history since April 2002. 





2. After a reasonable amount of time, or upon the Veteran's response, the RO/AMC will schedule the Veteran for a VA eye examination by an appropriately-qualified physician to determine the severity of his service-connected status post shrapnel removal of the right eye.  The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The following directives must be accomplished: 

(i) The examiner must report the Veteran's uncorrected and corrected central visual acuity for distance and near vision of both eyes;

(ii) The Veteran's field of vision in each eye should be tested according to Goldmann Perimeter testing.  A Goldmann Perimeter Chart for both eyes must be included with the examination report.  The examiner should specifically set forth in the examination report-for each eye-the degree of remaining visual field in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally;

(iii) The Goldmann Perimeter Charts should also include the areas in which diplopia exists.  These findings should be specifically set forth in the examination report.  If the Veteran's diplopia is only occasional, or is correctable, that fact should be noted in the examination report; and,

(iv) The examiner must provide an opinion as to whether the service-connected status-post shrapnel removal of the right eye, in conjunction with the Veteran's other service-connected disabilities,  preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, irrespective of age and any non-service-connected disabilities or health issues.  




A complete rationale, supported by medical evidence, should be provided for all opinions expressed.  If some questions cannot be answered without resorting to pure speculation, this should be stated.

3.  After the development in paragraphs one (1) and two (2) has been accomplished and if the schedular requirements for TDIU have not been met, the RO must schedule the Veteran for an examination by a physician qualified to render an opinion on the Veteran's occupational capability to determine the impact of his service-connected disabilities on his unemployability.

The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The following directives must be accomplished: 
   
(i). The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability;  

(ii) A detailed work history should be elicited, and an assessment of the Veteran's day-to-day functioning should be made.  The examiner should consider findings based on objective or reliable evidence, as contrasted with findings based solely on self-reports of activities or levels of impairment;

(iii) The examiner should explore the circumstances surrounding the Veteran's retirement/quitting from his job as a clerical support supervisor in 2009/2010, and the degree to which this may have been due to his service-connected disorders, primarily his lumbosacral spine with sciatica (rated as 40 percent disabling) right ulnar neuropathy (rated as 10 percent disabling) and status-post shrapnel removal of the right eye (rated as noncompensably disabling); and, 

(iv) The examiner must comment on the degree of industrial impairment which the Veteran experiences as a result of his service-connected disorders.  The examiner should distinguish between the impairment attributable to these disabilities and impairment attributable to any other conditions, to include, but not limited to, a non-service-connected psychiatric disorder. 

4.  After completing the above and any additional development deemed appropriate, the claim of entitlement to TDIU should be readjudicated.  If the schedular requirements for TDIU have not been met, the RO/AMC must consider referral of the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2010) for assignment of an extraschedular rating.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


